Citation Nr: 1021485	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder.

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified 
posttraumatic stress disorder without more, it cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder specifically, 
the Board notes that the Veteran has been diagnosed with and 
sought treatment for multiple acquired psychiatric disorders, 
including anxiety disorder.  The Board thus finds that, 
pursuant to Clemons, supra, the Veteran's service connection 
claim is more accurately classified as one for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.  See Clemons, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for an acquired 
psychiatric disorder.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that he has PTSD as a result of 
multiple stressors.  The RO previously denied the Veteran's 
claim on the basis that it was unable to verify his claimed 
in-service stressors and that he did not carry a clear 
diagnosis of PTSD.

A review of the Veteran's personnel records confirms that he 
was deployed to the Republic of Vietnam from November 1969 to 
November 1970, and his unit is identified as, first, the 20th 
Tactical Air Support Squadron stationed at Da Nang Air Base 
and later as the 15th Special Operations Squadron stationed 
at Nha Trang Air Base.  A review of the Veteran's DD-Form 214 
(Armed Forces of the United States Report of Transfer or 
Discharge) reflects that his Military Occupational Specialty 
(MOS) was "Aircraft Propeller Mechanic" and shows that he 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal for his service in Vietnam.

With regard to his claimed in-service stressors, the Veteran 
has reported experiencing multiple stressful events while in 
service, including diving into a bunker to escape shelling on 
base and being trapped in the bunker by other soldiers; 
witnessing fellow soldiers throw a Viet Cong soldier from a 
helicopter as it took off; and fearing for his life as 
aircraft on which he was a passenger experienced incoming 
fire.  However, the Veteran has not provided specific dates 
or date ranges when these incidents occurred.  

Thus, the agency of original jurisdiction (AOJ) should give 
the Veteran opportunity to provide sufficiently specific 
information concerning his identified stressors.  Once any 
such information is received, the AOJ must prepare a report 
detailing the stressors identified in the Veteran's claims 
file and contact the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Unit Records Research (CURR)), and 
any other appropriate source(s), for verification of the 
claimed stressors.

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

The Board acknowledges that the record indicates that the 
Veteran has received treatment for his psychiatric disorder 
at both the Kansas City VA Medical Center (VAMC) and the 
Harry S. Truman Memorial Veterans' Hospital in Columbia, 
Missouri.  However, the Board notes that although an 
outpatient visits summary indicates that the Veteran has 
received treatment at the Kansas City VAMC from June 2005 to 
at least August 2007, the only records present in the file 
from that facility date from August 2007.  Further, the 
record indicates that the Veteran is receiving ongoing 
treatment at the Columbia VA facility; however, the only 
records in the file from that VA facility appear to date from 
June 2005 to January 2006.  The Board notes that VA is 
required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  The Board further notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, as the identified VA medical records may have a 
bearing on the Veteran's claim, the AOJ must attempt to 
obtain any examination or treatment records at any time from 
the Veteran's separation from service to the present from 
both the Kansas City VAMC and the Columbia VA facility.  The 
AOJ must further request that the facilities provide a 
negative response if no such records are available.

The Board further acknowledges that, in an August 2005 
treatment note, the Veteran stated to his VA psychiatrist 
that he first sought treatment for anxiety in 1973.  However, 
it is unclear from the record for how long the Veteran sought 
such treatment and what diagnosis he was assigned.  Further, 
the Board notes that no such treatment records have been 
associated with the claims file; the Veteran did not submit 
these records, and the RO appears not to have sought to 
obtain information on the physician or consent from the 
Veteran to attempt to obtain any available records.  As noted 
above, VA is required by the VCAA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim, to include relevant records from both Federal and 
private sources.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1).  Therefore, as the identified medical records 
may have a bearing on the Veteran's claim, the AOJ must 
request clarification from the Veteran as to the time period 
during which he received treatment for anxiety from the 
private provider, as well as consent from the Veteran to seek 
any available records.  The AOJ must then attempt to obtain 
any examination or treatment records from the identified 
private care provider and associate them with the claims 
file.  

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records reflect that at his May 1968 entrance report of 
medical history, he replied "no" when asked if he suffered 
from nightmares, depression or excessive worry, or any other 
psychiatric troubles.  He was noted to be "normal" 
psychiatrically on examination at that time.  Reports of 
medical examination conducted in April 1969, August 1971, and 
at the Veteran's August 1972 separation from active duty 
again found him to be "normal" psychiatrically.  Similarly, 
on his August 1972 separation report of medical history, he 
replied "no" when asked if he suffered from nightmares, 
depression or excessive worry, or nervous trouble.  Records 
are silent as to any complaints of or treatment for 
psychological difficulty while the Veteran was serving on 
active duty.

Post-service medical records reflect that the Veteran's 
treating VA medical professionals have identified the Veteran 
as suffering from both PTSD and anxiety disorder.  In that 
connection, the Board notes that evidence from the Columbia 
VA facility reflects that the Veteran was diagnosed with PTSD 
in August 2005.  At that treatment visit, the Veteran 
reported having first experienced anxiety attacks while in 
Vietnam.  The treatment provider's diagnosis at the time was 
PTSD and anxiety disorder not otherwise specified.  Treatment 
records since that time, from both the Columbia VA facility 
and the Kansas City VAMC, reflect that the Veteran continues 
to receive treatment on an ongoing basis for both PTSD and 
anxiety disorder.  The Board notes in particular that the 
Veteran's treatment providers have discussed his psychiatric 
disorders in the context of his Vietnam service, although no 
clear etiological link has been established between his 
active duty and his current diagnoses.  

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has PTSD that is a result of a confirmed in-service 
stressor or otherwise suffers from an acquired psychiatric 
disorder related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a 
current diagnosis based on both an examination and a thorough 
review of his claims file.  Specifically, the Veteran should 
be afforded a psychiatric evaluation to include particular 
attention to the PTSD diagnoses made as a result of VAMC 
treatment. In the report, the examiner should address the 
relationship between any diagnosed PTSD and the Veteran's 
claimed in-service stressors.  

Further, under Clemons, supra, in order to properly assess 
the Veteran's claim for an acquired psychiatric disorder, to 
include PTSD, on remand the AOJ must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical 
nexus opinion with respect to any identified acquired 
psychiatric disorder.  The opinion must address whether the 
Veteran has an acquired psychiatric disorder that is 
attributable to his active military service.  Such an opinion 
is also important in view of the evidence contained in the 
Veteran's post-service treatment records, which indicate that 
he has a current diagnosis of anxiety disorder in addition to 
his diagnosed PTSD.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed PTSD to be obtained.  
The AOJ must specifically ask the Veteran 
to provide information relating to his 
alleged in-service stressors, including 
specific dates.  The Veteran should also 
be invited to submit any pertinent 
evidence in his possession.  The AOJ must 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

2.  Once the Veteran has provided 
sufficiently specific information, a 
letter must be prepared asking JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors.  JSRRC must be 
provided with a description of any 
alleged stressors properly identified by 
the Veteran, as well as copies of any 
relevant documents (e.g., the Veteran's 
DD Form 214, other service personnel 
records, and/or any statements made by 
the Veteran), or information contained 
therein.  Any additional action suggested 
by JSRRC must be accomplished.

3.  The AOJ must obtain from the Kansas 
City VAMC and the Columbia VA facility 
any and all available medical records 
pertaining to the Veteran's examination 
or treatment at any time from the 
Veteran's separation from service to 
the present.  The AOJ must request that 
a negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

4.  The Veteran must be given 
opportunity to identify any other 
sources of treatment or evaluation, and 
he must be assisted in obtaining any 
such records.  In particular, the 
Veteran must be asked to specify both 
the name of the private treatment 
provider from whom he sought treatment 
for anxiety soon after his separation 
from service, and the time period 
during which he was treated by that 
private physician.  Consent must also 
be sought for the release of any 
records still on file with that 
treatment provider.

5.  After determining from the Veteran 
the relevant time period, the AOJ must 
obtain from the Veteran's private care 
provider, and any other provider 
identified by the Veteran, any 
available medical records pertaining to 
the Veteran's examination or treatment 
with the treatment provider(s) at any 
time since his separation from active 
duty.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records.  All records and/or 
responses received must be associated 
with the claims file. 

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
All examiner(s) must thoroughly review 
the Veteran's claims file, to include a 
copy of this remand.  

Psychological testing must be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  A VA examiner 
must review the Veteran' claims file and 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner must identify the specific 
stressor(s) underlying any PTSD diagnosis 
and should comment upon the link between 
the current symptomatology and the 
Veteran's stressor(s).  A complete 
rationale must be provided for all 
opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has any other 
current acquired psychiatric disorder 
that is related to his active military 
service.  All opinions must be set forth 
in detail and explained in the context of 
the record.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

